Citation Nr: 0021174	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-03 542A	)	DATE
	)
	)


THE ISSUES

Whether an August 1983 decision of the Board of Veterans' 
Appeals denying the veteran's request to reopen his claim for 
service connection for the residuals of a head injury, to 
include hydrocephalus secondary to aqueductal stenosis, 
should be revised or reversed on the grounds of clear and 
unmistakable error.

Whether a March 1985 reconsideration decision of the Board of 
Veterans' Appeals affirming the August 1983 Board of 
Veterans' Appeals decision denying the veteran's request to 
reopen his claim for service connection for the residuals of 
a head injury, to include hydrocephalus secondary to 
aqueductal stenosis, should be revised or reversed on the 
grounds of clear and unmistakable error.

Whether a February 1998 decision of the Board of Veterans' 
Appeals denying entitlement to service connection for the 
cause of the veteran's death and dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 (West 
1991) and concluding that the appellant's income was 
excessive for purposes of Department of Veterans Affairs 
improved death pension benefits should be revised or reversed 
on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Terry L. Newbegin, Agent


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran, who had active service from January 1943 to 
January 1946, died in January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on a March 1998 motion from the appellant, the 
veteran's surviving spouse, to revise or reverse the February 
1998 decision of the Board as well as an August 1999 motion 
from the appellant to revise or reverse August 1983 and March 
1985 decisions of the Board.


FINDINGS OF FACT

1.  In an August 1983 decision the Board denied the veteran's 
request to reopen his claim for service connection for the 
residuals of a head injury, to include hydrocephalus 
secondary to aqueductal stenosis, and in a March 1985 
reconsideration decision the Board affirmed the August 1983 
decision.

2.  In a February 1998 decision the Board denied service 
connection for the cause of the veteran's death and 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 (West 1991) and concluded that the 
appellant's income was excessive for purposes of Department 
of Veterans Affairs (VA) improved death pension benefits.

3.  The February 1998 Board decision was reasonably supported 
by the evidence then of record.


CONCLUSIONS OF LAW

1.  A valid motion based on clear and unmistakable error in 
August 1983 and March 1985 Board decisions has not been 
presented.  38 U.S.C.A. §§ 5109A, 7111 (West 1991 and Supp. 
1999); 38 C.F.R. §§ 20.1400, 20.1401 (1999).

2.  The February 1998 Board decision denying service 
connection for the cause of the veteran's death and 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 and concluding that the appellant's income 
was excessive for purposes of VA improved death pension 
benefits was not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5109A, 7111 (West Supp. 1998); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1405 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, who is the surviving spouse of a veteran, is 
seeking dependency and indemnity compensation benefits as 
well as improved death pension benefits.  She specifically 
asserts that two earlier decisions by the Board, in August 
1983 and March 1985, were clearly and unmistakably erroneous.  
She argues that, had the errors not been made in those 
decisions, the veteran would have been granted service 
connection for the significant injuries he sustained in 
service and would have been receiving benefits for a number 
of years prior to his death so that the appellant would now 
be entitled to dependency and indemnity compensation 
benefits.  She contends that, as the 1983 and 1985 decisions 
contained clear and unmistakable error, the February 1998 
decision is "null and void."

The appellant avers that the VA has failed in its duty to 
assist the appellant in developing facts pertinent to her 
claims.  She further contends that she should be entitled to 
improved death pension benefits as she now has great 
difficulty supporting herself, having sacrificed her life and 
forfeited her future needs by staying home and caring for the 
veteran.  

Factual Background

The claims file reveals that the veteran served on active 
duty from January 1943 to January 1946.  In an August 1983 
decision the Board denied the veteran's request to reopen his 
claim for service connection for the residuals of a head 
injury, to include hydrocephalus secondary to aqueductal 
stenosis, and in a March 1985 reconsideration decision the 
Board affirmed the August 1983 decision.  In January 1996, 
the veteran died and in March 1996 the appellant initiated a 
claim of entitlement to dependency and indemnity compensation 
and improved death pension benefits.

In the February 1998 Board decision it was reported that the 
immediate cause of the veteran's death was cardiopulmonary 
arrest.  It was noted that pneumonia and chronic obstructive 
pulmonary disease were listed as conditions contributing to 
death but not resulting in the underlying cause.  It was 
found that the veteran had no service-connected disabilities 
at the time of his death, that no competent evidence had been 
submitted to show that a disability of service origin caused 
or played any part in the veteran's death and that the 
veteran did not have a service-connected disability which was 
continuously rated totally disabling for a period of ten or 
more years immediately preceding death.  It was also found 
that the appellant's reported annual income less appropriate 
deductions exceeded the maximum annual rate allowed by law.

The Board, in the February 1998 decision, concluded that the 
appellant had not submitted evidence of a well grounded claim 
of entitlement to service connection for the cause of the 
veteran's death, that she did not meet the legal criteria for 
entitlement to dependency and indemnity compensation and that 
her income was excessive for purposes of VA improved death 
pension benefits.

Analysis

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 1991); 38 C.F.R. § 20.1104 (1999).  
However, the law provides that a final Board decision may be 
revised or reversed on the grounds of clear and unmistakable 
error.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West Supp. 1998).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).

38 C.F.R. § 1400 of Subpart O, Revision of Decisions on 
Grounds of Clear and Unmistakable Error provides, in 
pertinent part, that review to determine whether clear and 
unmistakable error exists in a final Board decision may be 
initiated by a party to that decision, as the party is 
defined in 38 C.F.R. § 1401(b).  38 C.F.R. § 1401(b) states 
that the term "party" means any party to the proceeding 
before the Board that resulted in the final Board decision 
which is the subject of a motion under this subpart.

A veteran's claim to disability benefits terminates at his 
death. Richard ex rel. Richard v. West, 161 F.3d 719 (Fed. 
Cir. 1998).  As noted in Haines v. West, 154 F.3d 1298 (Fed. 
Cir. 1998), the compensation provisions found in chapter 11 
of Title 38 clearly distinguish between disability 
compensation, which is generally available only to veterans, 
and death benefits, which are payable to survivors.  Section 
5112(b) expressly terminates a veteran's right to receive 
disability benefits on the last day of the month prior to his 
death.

While Congress has established in section 5121(a) a singular 
exception to this rule in the form of a wholly separate 
procedure for designated survivors such as the appellant to 
recover limited amounts of disability benefits due and unpaid 
at the veteran's death, the appellant in the instant case is 
seeking dependency and indemnity compensation and not accrued 
benefits.  The Board, pursuant to current law and 
regulations, finds that there is no legal basis for a 
favorable decision based on the appellant's allegations of 
the existence of clear and unmistakable error in the August 
1983 and March 1985 Board decisions.

The appellant can not allege clear and unmistakable error in 
those decisions after the veteran's death: as held by the 
Federal Circuit in Haines, in light of the express terms of 
38 U.S.C.A. § 5109A(c), a survivor has no standing to request 
review of a decision affecting the disability benefits of a 
veteran on the ground of clear and unmistakable error because 
the survivor, even as an heir to the veteran's estate, is not 
the disability benefits claimant.  Accordingly, a finding of 
clear and unmistakable error in the August 1983 and March 
1985 Board decisions would not be appropriate here.  Based 
upon the foregoing, the Board finds that the appellant has no 
legal standing to initiate the motion of clear and 
unmistakable error with respect to the August 1983 and March 
1985 Board decisions and accordingly, this motion must be 
dismissed.

The appellant's has also initiated a motion of clear and 
unmistakable error in the February 1998 Board decision, a 
proceeding to which she was a party and does have the 
required legal standing.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied. 
38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Under 
38 C.F.R. § 20.1403(d), it is specifically provided that 
clear and unmistakable error does not include a change in 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, VA's failure to fulfill the 
duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.

In this case, the claimant alleges that there clear and 
unmistakable error in the February 1998 Board decision which 
denied entitlement to service connection for the cause of the 
veteran's death and to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 and concluded that 
the appellant's income was excessive for purposes of VA 
improved death pension benefits.

Many of the arguments do take issue with the ultimate 
findings of fact in the February 1998 Board decision.  As 
noted above, it was found that the veteran had no service-
connected disabilities at the time of his death, that no 
competent evidence had been submitted to show that a 
disability of service origin caused or played any part in the 
veteran's death and that the veteran did not have a service-
connected disability which was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death.  

However, the arguments presented challenge the above findings 
by arguing that there was clear and unmistakable error in the 
August 1983 and March 1985 Board decisions.  As has been 
explained above, a finding of clear and unmistakable error in 
the August 1983 and March 1985 Board decisions would not be 
appropriate here.  The appellant and her representative, in 
support of the claim for clear and unmistakable error in the 
February 1998 Board decision, have also argued that the VA 
(1) did not weigh the evidence properly; (2) failed in its 
duty to assist; and (3) did not act fairly in denying the 
appellant improved death pension benefits.

Addressing the appellant's last allegation first, the Board 
notes that the February 1998 Board decision found, after 
evaluating the evidence, that the appellant's reported annual 
income less appropriate deductions exceeded the maximum 
annual rate allowed by law.  The representative argues that 
the result was unfair to the appellant.  While the 
appellant's current financial situation is regrettable, the 
Board is bound to apply the law and regulations as written 
and neither the appellant nor representative presents any 
specific allegation of error of law or of fact with the 
Board's finding that the appellant's income was excessive for 
purposes of VA improved death pension benefits.

While the appellant and her representative disagree with the 
conclusion reached with respect to the issues of entitlement 
to service connection for the case of the veteran's death and 
dependency and indemnity compensation benefits, arguing that 
the evidence was not weighed properly, 38 C.F.R. § 20.1403(d) 
specifically states that clear and unmistakable error does 
not include a disagreement as to how the facts were weighed 
or evaluated.  This allegation essentially amounts to no more 
than a non-specific allegation of disagreement as to how the 
evidence that was then of record was weighed or evaluated.  
Such an allegation fails on its face to constitute a viable 
claim of clear and unmistakable error in the February 1998 
Board decision.

The remaining allegation delineates a shortcoming by VA in 
meeting its duty to assist the appellant in the development 
of facts pertinent to her claims.  However, as noted above, 
38 C.F.R. § 20.1403(d) specifically provides that clear and 
unmistakable error does not include VA's failure to fulfill 
the duty to assist.  The Board has considered each of the 
allegations of error in the February 1998 decision of the 
Board as set forth by the appellant and her representative.  
However, the Board is unable to find any error of fact or law 
in that decision which, had it not been made, would have 
manifestly changed the outcome when it was made.  38 C.F.R. 
§ 20.1403(c).  No viable allegation of clear and unmistakable 
error has been presented with respect to the February 1998 
Board decision.  In the absence of any such clear and 
unmistakable error, the appellant's motion must be denied.


ORDER

In the absence of a valid motion of clear and unmistakable 
error in the August 1983 of the Board denying the veteran's 
request to reopen his claim for service connection for the 
residuals of a head injury, to include hydrocephalus 
secondary to aqueductal stenosis, and in the absence of a 
valid claim of clear and unmistakable error in the March 1985 
reconsideration decision of the Board affirming the August 
1983 Board decision, the appellant's motion is dismissed.

In the absence of clear and unmistakable error in the 
February 1998 decision of the Board denying entitlement to 
service connection for the cause of the veteran's death and 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 and concluding that the appellant's income 
was excessive for purposes of VA improved death pension 
benefits, the appellant's motion is denied.


		
	F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

 


